Michelle Griffith, Personal
                                                                   Representative of the Estate of
                                                                          Dell O. Amy,



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2015

                                      No. 04-15-00035-CV

                        ARK DIMENSION 4, INC. and Robert Pospisil,
                                    Appellants

                                                v.

     Michelle GRIFFITH, Personal Representative of the Estate of Dell O. Amy, deceased,
                                       Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12575A
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        On May 14, 2015, the parties filed a “Joint Motion to Abate Appeal” stating they have
reached a tentative settlement, and requesting that this appeal be abated to permit the parties to
finalize the terms of the settlement agreement. The motion is GRANTED. It is therefore
ORDERED that this appeal is ABATED for a period of thirty (30) days to permit the parties to
finalize their settlement agreement. TEX. R. APP. P. 42.1(a)(2)(C). All appellate deadlines are
suspended for thirty (30) days from the date of this order. Upon the expiration of thirty days, the
appellants must file a motion to dismiss the appeal due to settlement, or if the settlement is not
finalized, either a motion to extend the abatement or a motion to reinstate the appeal. TEX. R.
APP. P. 42.1(a).

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court